Citation Nr: 0505458	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945.  He died on September [redacted], 2001.  The appellant 
is his widow.

Historically, the veteran completed a VA Form 21-4138, 
received on April 4, 1984, seeking an increase in 
compensation for post-operative herniated nucleus pulposus, 
L5-S1.  As well, he checked a box on the form indicating that 
he sought a total rating based on individual unemployability 
(TDIU).  Accompanying the VA Form 21-4138 was a statement 
from a private physician, dated March 5 1984, discussing the 
impact of the veteran's low back disorder on his ability to 
work.  

The Columbia, South Carolina, Regional Office (RO) issued a 
decision in September 1984 confirming and continuing the 10 
percent schedular evaluation then in effect for the veteran's 
back disorder.  That decision did not address the issue of 
TDIU raised by the veteran's April 4, 1984 formal claim.  

By a decision of November 1999, the RO determined there had 
been clear and unmistakable error (CUE) in the September 1984 
decision for not assigning a 40 percent schedular evaluation, 
effective March 5, 1984, based on medical findings on that 
date, as well as CUE for not assigning a 60 percent schedular 
evaluation, effective April 4, 1984, based on the date of 
receipt of the formal claim for increase, as well as on the 
findings of a VA examination performed in August 1984.  

The veteran submitted VA Form 21-8940, accepted as a formal 
claim for TDIU, on March 2, 2000.  The RO's December 2000 
decision denied TDIU, as well as a schedular rating greater 
than 60 percent for a low back disorder.  Thereafter, in 
February 2001, the veteran submitted a notice of disagreement 
with the December 2000 decision, asserting that he was 
entitled to TDIU.  He completed his appeal with respect to 
TDIU by timely submission of his substantive appeal in May 
2001.  His appeal, then, seeking TDIU was pending at the time 
of his death in September 2001.

Having reviewed the procedural posture of the veteran's claim 
for TDIU, the Board concludes that the private physician's 
March 5, 1984 report served as an informal claim for TDIU, 
while the April 4, 1984 application served as a formal claim 
for that benefit.  38 C.F.R. § 3.157(b)(2).  The RO initially 
failed to adjudicate the claim for TDIU, and that claim 
remained in open status until it was ultimately adjudicated 
in December 2000.

The current appeal to the Board of Veterans' Appeals (Board) 
stems from the appellant's accrued benefits claim that was 
received in October 2001.  The RO's October 2002 decision 
denied her accrued benefits claim.  Thereafter, in the 
December 2004 informal hearing presentation to the Board, the 
appellant's representative identified the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  That 
issue, however, has not been developed for appellate review.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.

The appellant, in her March 2003 substantive appeal, 
requested a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board.  She was informed by letter of her 
videoconference hearing scheduled for June 16, 2004, but she 
failed to report for it.


FINDING OF FACT

From March 5, 1984 until his death on September [redacted], 2001, the 
veteran's service-connected low back disorder was so severe 
as to preclude any form of substantially gainful employment.


CONCLUSION OF LAW

From March 5, 1984 until his death on September [redacted], 2001, the 
veteran was unemployable solely by reason of a service-
connected disability, and the appellant has met the criteria 
for TDIU for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 
5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 
4.19 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A report from Dr. Max Kent, dated March 5, 1984, relates the 
veteran's complaint of severe low back pain, with radiation 
of pain down the right leg.  Clinical inspection showed 
painful range of motion of the back, with the lumbar spine 
reaching 50 degrees of forward flexion.  Limitation of motion 
of the cervical spine was also detected.  The diagnoses were 
degenerative disc disease of the lumbar and cervical spine.  
The physician stated that the veteran was totally and 
permanently disabled due to the condition of his neck and 
back.

On VA examination in August 1984, the veteran complained of 
intermittent lower back pain with radiation to the right leg; 
as well, he indicated that he was unable to do any bending or 
lifting.  On clinical inspection, the lumbar spine was 
limited to 30 degrees of flexion, and the veteran could not 
extend the lumbar spine at all.  There was considerable 
weakness of flexion and extension of both knees against 
resistance.  

A VA examination was performed in August 1999.  The veteran 
remarked that he was unable to walk without assistance, and 
used a cane.  Reportedly, he used the wall and furniture to 
get around his house, but he had to use a wheelchair when he 
left the house because of the weakness of his legs.  The 
examiner pointed out that range of motion of the lumbar spine 
could not be assessed because of the veteran's lower 
extremity weakness.  It was reported that the veteran had to 
have help to stand and ambulate.  The assessment was low back 
pain, status post two diskectomies.  

When examined by VA in August 2000, the veteran stated he 
used a wheelchair because of back pain and leg weakness.  
Clinical inspection showed marked atrophy that was 
potentially from disuse of the lower extremities.  The 
assessment was degenerative joint disease with past history 
of L5-S1 nucleus pulposus herniation.  

VA medical records, dated from 1983 to 2000, reflect the 
veteran's treatment for disorders that are not the subjects 
of this appeal, including diabetes mellitus.  Additionally, a 
September 1998 treatment entry from the prosthetics 
department indicates that the veteran had been provided a 
wheelchair and walker.  The diagnoses were diabetes mellitus 
with poor balance and also degenerative joint disease.  

Received in March 2000 was the veteran's VA Form 21-8940.  He 
related that he had completed three of high school; that he 
had occupational experience in a textile plant; and that he 
last worked in 1976, at which time he became too disabled to 
work because of his back condition.

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim for TDIU for accrued 
benefits purposes.  As such, the Board is satisfied that VA 
has complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the duty 
to assist requirements of the VCAA and the implementing 
regulations.  In any event, a letter from VA in October 2002 
apprised the appellant of her rights in the VA claims process 
with respect to accrued benefits.  

Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than 2 years prior to death, may be paid to the living 
person first listed as follows:  (1) His/Her spouse, (2) 
His/Her children, (3) His/Her dependent parents.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.19.


The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

Analysis

In turning to the facts of this case, the Board notes that a 
60 percent evaluation had been in effect for the veteran's 
low back disorder from April 4, 1984 until his death.  There 
were no other service-connected disabilities.  Therefore, 
during virtually the entire pendency of his appeal (with the 
exception of the period from March 5, 1984 to April 3, 1984, 
when a 40 percent evaluation was assigned for the low back 
disorder), the veteran met the schedular requirements for a 
total rating based on individual unemployability due to 
service-connected disabilities.  Accordingly, the Board must 
next review the record in order to address whether that 
service-connected disability, in fact, rendered him 
unemployable.  

The medical evidence in the claims file at the time of the 
veteran's death demonstrates a persistent pattern, dating 
from at least March 5, 1984, of extensive low back pain, as 
well as severe and progressive lower extremity weakness.  
Although the veteran also had diabetes in addition to his 
service-connected low back disorder, VA examiners several 
times noted his lower extremity weakness exclusively as a 
manifestation of a service-connected lumbar spine disorder.  
Indeed, the prosthetics department notation suggests that the 
service-connected spinal disorder was a condition that 
figured in VA's determination to provide the veteran a 
wheelchair and walker.  The Board finds credible the 
veteran's statement indicating he had been disabled from 
performing his job at a textile plant since 1976 exclusively 
because of his service-connected back disorder.  


In all, Dr. Kent's March 5, 1984 assessment that the veteran 
was unemployable exclusively because of the service-connected 
back condition is corroborated by subsequent evidence added 
to the claims file.  Moreover, the vast weight of competent 
evidence suggests that the veteran remained unemployable 
solely because of his service-connected low back disorder 
during the period going forward from March 5, 1984 until his 
death on September [redacted], 2001.

Accordingly, the Board concludes that the appellant is 
entitled to TDIU for accrued benefits purposes.  In reaching 
that conclusion, the Board has been mindful of the doctrine 
of the benefit of the doubt.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

A TDIU for accrued benefits purposes is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


